O’Dwyer, Ch. J.
The judgment recovered is against the defendant in his representative capacity and obtained pursuant to the provision of section 1919, Code of Civil Procedure. Hpon such a judgment proceedings supplementary to execution may not be maintained. Code Civ. Pro., §§ 1921, 2458. It would seem that the only relief afforded a plaintiff recovering a judgment against an attorney in fact representing several individuals as underwriters of the New York and New England Underwriters at Lloyds of New York city is by action against the individuals pursuant to section 1922, Code of Civil Procedure.
Motion to vacate subpoena granted. No costs.